                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
                                                     :
              v.                                     :       CASE NO. 20-CR-55 (TFH)
                                                     :
JACOB KYLE JORDAN,                                   :
                                                     :
                     Defendant.                      :

             UNITED STATES= OPPOSITION TO DEFENDANT’S MOTION
               FOR REVIEW OF THE PRETRIAL DETENTION ORDER

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this opposition to Defendant’s “Motion for

Review of Pretrial Detention Order Pursuant to 18 U.S.C. § 3145(b)” (Docket Entry 16)

(hereinafter Def. Motion”). As argued more fully below, Defendant’s motion should be denied

without a hearing.

                                    FACTUAL SUMMARY

       This case arose from a long-standing, covert investigation into methamphetamine

distribution conducted by special agents of Homeland Security Investigations (“HSI”) as well as

state and local law enforcement officers in several jurisdictions. Through this investigation,

which included the use of confidential informants and cooperating witnesses, Defendant was

identified as a methamphetamine trafficker operating out of the District of Columbia. As part of

the investigation, cooperating source that had previously purchased methamphetamine from

Defendant agreed to make a purchase from him on February 25, 2020.

       At approximately 9pm on February 25, 2020, the source met with Defendant at an

apartment building located at 1925 14th Street NW in the District of Columbia. Defendant and

the source then walked together to Apartment 202, for which Defendant is the leaseholder and
sole resident. Once inside the apartment, Defendant with three (3) large Ziploc bags of

methamphetamine, which later weighed approximately 1,461 grams. Exhibit 1. At approximately

9:05 pm, the source left the apartment and the search team entered the apartment to search the

premises with a Superior Court for the District of Columbia search warrant (Warrant No. 2020

CSW 1107).

       A search was conducted of the apartment and the following was recovered: one Smith &

Wesson, 9mm semi-automatic handgun in the kitchen, over $12,000 U.S. Currency in a safe in

bedroom one, a money counting machine under the bed in bedroom one, assorted mail matter in

the name of Defendant Jordan in the kitchen, twenty-one (21) Ziploc bags containing a total of

over four (4) pounds of methamphetamine and nine (9) gray pills of MDMA within a safe in the

kitchen cabinet. Exhibits 2-11.

                                  PROCEDURAL HISTORY

       At the initial appearance on February 26, 2020, the United States orally moved for

detention pending trial pursuant to the above-referenced provisions of the federal bail statute,

which was granted by the Court. The Court set a detention hearing for Friday February 28, 2020.

On Thursday, February 27, 2020, the grand jury returned an indictment charging Defendant with

one count of Possession with the Intent to Distribute more than 500 grams of methamphetamine,

in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A)(viii), and one count of

Possession of a Firearm in Furtherance of Drug Trafficking Crime, in violation of Title 18,

United States Code, Section 924(c)(1).

       On February 27, 2020, the United States filed its memorandum in support of pretrial

detention. (Docket Entry 7). On February 28, 2020, the Pretrial Services Report was filed, which


                                                 2
echoed the United States’ request that Defendant be held pending trial. (Docket Entry 8). On

March 3, 2020, Magistrate Judge Meriweather heard argument on the United States’ detention

motion. After hearing argument, and taking a lengthy recess to consider the issue, Magistrate

Judge Meriweather ruled that Defendant should be detained pending trial because, in her

opinion, there were no combination of conditions that would ensure the public’s safety should

Defendant be released. Magistrate Judge Meriweather filed a detailed order reiterating her ruling

from the bench. (Docket Entry 13).

                                          ARGUMENT

   1. Magistrate Judge Meriweather Properly Ordered Pretrial Detention

       The United States laid out the factual basis for detaining Defendant pending trial in its

Memorandum (Docket Entry 7), which it incorporates by reference here as though it were

restated in full. As noted in that Memorandum, three of the four factors which must be

considered by the court weigh strongly in favor of detention: the Nature and Circumstances of

the Offense Charged, the Weight of the Evidence against Defendant, and Danger to the

Community. Defendant sold three pounds of crystal methamphetamine to a subordinate dealer

who, unbeknownst to him, was cooperating with law enforcement. A subsequent search of

Defendant’s apartment uncovered an additional four pounds of crystal methamphetamine,

MDMA, liquid narcotics which have not yet been identified, a loaded, semi-automatic handgun,

and $12,000 cash. Id.

       Magistrate Judge Meriweather found that only one factor, the Defendant’s History and

Characteristics, weighs in favor of pre-trial release because he has no criminal history and served

honorably in the Marine Corps. (Docket Entry 13, at 4). The United States respectfully disagrees


                                                 3
with Magistrate Judge Meriweather’s analysis, because it focuses on the characteristics of who

Defendant was rather than the characteristics of who Defendant is. The United States further,

respectfully submits that Defendant’s lack of a prior criminal history cuts both ways in this

instance. Though he apparently never spent a day in jail prior to his arrest in this case, Defendant

now faces the prospect of spending twenty years in federal prison on mandatory-minimum

sentences which must, by law, be served consecutively. Coupled with his access to cash and an

active passport, Defendant is a substantial flight risk if he is released, in addition to being a

danger to the community. Under the circumstances, Defendant may feel that he has nothing to

lose by attempting to flee the jurisdiction.

        The factors which this Court must weigh in re-considering Magistrate Judge

Meriweather’s order all weigh in favor of the decision she made. Defendant must be held

pending trial.

    2. Neither the Defendant’s Military Service Nor His Mental Health Issues Justify
       Pretrial Release

        Notwithstanding the analysis laid out in the United States’ motion, its oral argument, and

Magistrate Judge Meriweather’s Order, Defendant contends that he must be released because he

once served honorably in the United States Marine Corps and he now suffers from mental health

issues. Neither of these arguments justify overturning Magistrate Judge Meriweather’s Order and

granting pretrial release.

        First, as stated during oral argument, any person who serves the United States in uniform

is entitled to the respect and thanks of the citizenry. The United States Marine Corps prides itself

on its core values of Honor, Courage, and Commitment, and holding itself, and all Marines, to a

higher standard than ordinary citizens. Though Defendant may once have lived and loved the

                                                   4
Marine’s core values, and may once have held himself to a higher standard, he has since turned

his back on everything the Marine Corps represents in favor of lawlessness and easy money.

Defendant’s willingness to disregard the oath he swore as a Marine to bear true faith and

allegiance to the laws and the Constitution of the United States, proves that he would be willing

to disregard a sworn oath to obey this Court’s release conditions.

       Defendant’s mental health issues also fail to justify pretrial release. Defendant contends

that he must be released to continue his mental health treatment, but ignores the fact that his

mental health treatment was ineffective in preventing him from serving as a middleman in a

high-volume methamphetamine conspiracy. Defendant’s mental health treatment did nothing to

prevent him from dealing methamphetamine three-pounds-at-a-time while armed with a 9mm

handgun in a luxury apartment that he could not otherwise afford. Moreover, Defendant is not

the only inmate at the District of Columbia Department of Corrections (“DCDOC”) who suffers

from a mental health issue. If Defendant demonstrates a need for such services, DCDOC can

transfer him to the Correctional Treatment Facility to receive treatment.

       Finally, even if the Court were to credit Defendant’s mental health and military service as

Magistrate Judge Meriweather did, these facts only go to the element of Defendant’s History and

Characteristics. The other three factors all weigh in favor of pre-trial detention, and their

combined weight far outweighs the arguments relied on by Defendant. On balance, pretrial

detention is the only way to guarantee the safety of the community while Defendant awaits trial.

                                          CONCLUSION

       Of the four factors which must be considered by the court in setting release conditions,

three weigh heavily in favor of pretrial detention: Nature and Circumstances of the Offense


                                                  5
Charged, the Weight of the Evidence against the Defendant, and Danger to the Community. Even

if the Court were to find, as Magistrate Judge Meriweather did, that the Defendant’s History and

Characteristics weigh in favor of release conditions, that factor is insufficient to outweigh the

factors that weigh in favor of detention.

       WHEREFORE the United States respectfully requests that Defendant’s Motion for

Reconsideration of the Pretrial Detention Order be DENIED.

                                                  Respectfully submitted,

                                                  TIMOTHY J. SHEA
                                                  United States Attorney
                                                  D.C. Bar No. 437437


                                            By:       /s/ James B. Nelson_
                                                      JAMES B. NELSON
                                                      D.C. Bar No. 1613700
                                                      Assistant United States Attorney
                                                      Violent Crime & Narcotics Trafficking Section
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20530
                                                      (202) 252-6986
                                                      james.nelson@usdoj.gov




                                                  6
                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel, Danielle C. Jahn via the Electronic Case Filing (ECF) system, this 9th day of March,
2020.




                                         By:       /s/ James B. Nelson
                                                   JAMES B. NELSON
                                                   D.C. Bar No. 1613700
                                                   Assistant United States Attorney
                                                   Violent Crime & Narcotics Trafficking Section
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-6986
                                                   james.nelson@usdoj.gov




                                               7
